Citation Nr: 1716447	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left breast disability.  

2.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1993 to November 1999 with additional periods of service with the Army Reserves.  Among other awards, the Veteran received the Army Good Conduct Medal and National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2012 and December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an evaluation in excess of 10 percent for lumbosacral strain and denied service connection for a left breast disability, respectively.  The Veteran appealed for a higher evaluation and service connection.  

During the pendency of the appeal, the RO issued a February 2013 rating decision granting a 20 percent evaluation for lumbosacral strain, effective September 13, 2011.  The Veteran continues to appeal for a higher evaluation for lumbosacral strain.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Board remanded the issue of entitlement to a higher evaluation for lumbosacral strain for additional development in November 2013 and March 2015.  As the actions specified in the remands have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's left breast disability clearly and unmistakably preexisted her period of active duty service, and was not aggravated by such service.  

2.  Resolving all reasonable doubt in favor of the Veteran, her lumbosacral strain disability more closely approximates forward flexion of the thoracolumbar spine at 30 degrees or less based on functional loss during severe flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a left breast disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for a 40 percent evaluation, but no higher, for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements for the increased evaluation claim have been satisfied by a September 2011 letter.  

Additionally, the Veteran's service connection claim was filed as a Fully Developed Claim using VA Form 21-526EZ pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a Fully Developed Claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA Medical Centers, which will be obtained by VA.  In certain circumstances, additional development, including obtaining additional records and providing a veteran with a VA examination, may still be required prior to the adjudication of the claim.  The Fully Developed Claim form includes notice to veterans of what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings and effective dates.  Thus, the notice that is part of the claims form submitted by the Veteran has satisfied VA's duty to notify.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

In December 2013, the Veteran had provided two completed and signed VA Form 21-4142 (Authorization and Consent to Release Information to VA) to obtain treatment records from Dr. W.W. and M.L related to his service-connected lumbosacral strain.  VA made two attempts to obtain those records without any response from the healthcare providers.  

In compliance with the March 2015 Board remand, VA requested employment records from the Veteran's employer, U.S. Postal Service (USPS); however, in a July 2016 correspondence, VA informed the Veteran that the USPS explained that they require completion of their attached form by the Veteran and that the form be returned directly to the USPS.  Since informing the Veteran, the record does not reflect any information from USPS or any additional communication regarding these records from the Veteran.  

Furthermore, VA responded to the Veteran's April 2016 VA Form 9 which indicated that she continued to receive treatment at MUSC Hollings Cancer Center by requesting, in a July 2016 VA correspondence, that the Veteran complete the attached VA Form 21-4142 and VA Form 21-4142a in order to obtain those records.  The Veteran did not provide a complete and executed form.  

The Veteran underwent VA examinations in December 2011, October 2012, December 2013, and March 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Subsequent to the last VA examination for his thoracolumbar spine in March 2016, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the December 2011, October 2012, and December 2013 VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not indicate whether there is pain with weight-bearing.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.  

Initially, remanding for another VA spine examination would not remedy the lack of testing performed at the Veteran's December 2011, October 2012, and December 2013 VA examinations.  With regard to the most recent March 2016 VA spine examination, the report specified that there was no evidence of pain with weight bearing.  Further, although all range of motion measurements were performed under active motion, the Board finds that it is reasonable that any clinician-assisted passive motion would be greater, less beneficial to the Veteran, and thus the absence of measurements of passive motion are harmless errors.  For these reasons, the Board finds that the VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Service Connection

The Veteran is seeking service connection for a left breast disability.  She disputes that her current left breast pain is related to her preexisting fibroadenoma.  Furthermore, she also asserts that her current diagnosis is incorrect.  Rather, she appears to contend that she experienced left breast pain as a result of her August 1993 biopsy and that her pain has continued to the present.  See January 2014 Notice of Disagreement and April 2016 VA Form 9. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1). 

However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  Id.  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the preexisting disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner, 370 F.3d at 1096.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the preexisting condition was not aggravated by active service, then the presumption has not been rebutted.  Id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2016)); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question preexisted active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Prior to entering the Army Reserves, the Veteran underwent a September 1991 enlistment examination.  Upon evaluation, the examiner identified that the Veteran had two left breast cyst masses measuring at 4 x 2 centimeters (cm.) and 2 x 2 cm.  The examiner also noted that the Veteran had undergone a mammogram in 1986, which found no focal mass.  In her associated report of medical history, the Veteran affirmatively denied any pain or pressure in chest.  The examiner found no abnormalities in her history.  The Veteran was found to be qualified for service.  

The record does not show that an enlistment examination was conducted upon the Veteran's entrance into active duty service in May 1993.  

In August 1993, the Veteran sought treatment for left breast lumps that she reported having for the past six years, but she believed had increased in size.  She denied having any fluctuations in size or pain.  An objective evaluation found two smooth firm cysts.  The impression was cysts versus fibroadenoma.  An August 1993 pathology report revealed that the Veteran had undergone a fine needle aspiration of the left breast.  The results showed that no malignant cells were identified.  

Subsequent service treatment records (STRs), over the next six years, during which the Veteran received treatment for other conditions, do not document any findings related to any complaints, treatment or diagnosis for breast problems.  The record does not show that a separation examination was conducted.  

Post-service VA treatment records from 2007 to 2013 show regular VA clinic visits for complaints related to the Veteran's left breast.  An April 2007 VA treatment record reflects that the Veteran reported finding lumps in her breasts one week earlier.  A May 2007 VA mammogram ultrasound report revealed that the Veteran had bilateral palpable masses likely representing fibroadenomas.  An ultrasound guided biopsy of the lesion was recommended.  According to an August 2009 VA Primary Care Attending Note, the Veteran had a biopsy of a lump in her left breast, which was found to be benign.  A December 2009 VA Surgery Consult reflects that the Veteran presented with a lump in her left breast.  The mammography and biopsy showed a fibroadenoma measuring 2 x 1.6 cm.  Based on the Veteran's family history of breast cancer, an excisional biopsy was recommended.  In April 2010, the Veteran underwent a left breast needle localization biopsy.  See April 2010 VA Post-Operative E & M Note.  The pathology report showed that the left breast mass was a benign fibroadenoma.  See May 2010 VA Surgery Note.  A September 2010 VA Primary Care Attending Note noted that the Veteran had healed from her April 2010 breast lumpectomy without any problem.  In April 2011, the Veteran sought treatment for a shooting pain in her left breast that she reported having for several days.  Her VA treating physician noted that she had tenderness of the left breast status post previous biopsy.  See April 2011 VA treatment records.  A September 2011 VA treatment record and October 2011 VA mammogram report found no evidence of suspicious masses.  The Veteran underwent mammogram ultrasounds, in May 2012 and November 2012, which showed incidental or stable masses in the left breast.  They were described as most likely a fibroadenoma and benign.  

In December 2013, the Veteran was afforded a VA examination.  The examiner summarized the Veteran's history of left breast symptoms, including her pre-service onset of left breast lumps.  Noting that all of the Veteran's mammograms and echocardiograms in the past had been normal, the examiner stated that the Veteran currently had no complaints or changes of breast tissue.  Upon objective evaluation, including June 2013 diagnostic testing, which revealed stable benign left breast masses, the examiner diagnosed the Veteran with left breast fibroadenoma.  An examination of the Veteran's left breast scar also showed a well-healed 5 cm x 1 mm surgical scar in the upper left breast.  

The December 2013 VA examiner opined that the Veteran's left fibroadenoma breast masses clearly and unmistakably existed prior to service, and were not aggravated beyond their natural progression during her military service.  The examiner based her conclusions on the evidence that the Veteran had been diagnosed with left breast masses when she was 14 years old, that her mammogram found them to be benign, that three months after entering service, an August 1993 surgical report showed she had benign masses, and that further breast followup in the military did not indicate further breast problems.  In addition, the examiner noted that fibroadenoma breast masses are usually benign and found in young women, usually hormone dependent.  These breast masses are not aggravated by military service or other active movement or exercise as this activity does not increase growth or turn mass into a malignancy.  

Subsequent private diagnostic testing reflects that the Veteran continued to have fibroadenomas, which showed no evidence of malignancy.  See July 2014 and July 2015 private mammogram reports.  

As an initial matter, all of the competent medical evidence indicates that the Veteran has been consistently diagnosed with left breast benign fibroadenomas.  Despite the Veteran's assertions that her current diagnosis is incorrect based on her reported symptoms of left breast pain and observable lump symptoms, the Board finds that she is not competent to provide a medically complex diagnosis that must be confirmed by diagnostic testing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, the Board finds that the Veteran's contention that she has experienced continuous symptoms of left breast pain since her August 1993 in-service biopsy, while competent, is not credible.  Of particular note, despite receiving treatment for other medical conditions during her subsequent six years of active duty service, the Veteran did not report any other breast problems.  Then, following service, the Veteran did not report any symptoms of left breast pain when she was seeking treatment for her breast lumps until April 2011, after she had undergone her post-service April 2010 lumpectomy.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  As the medical evidence contradicts the Veteran's reported symptoms of continuous left breast pain, the Board finds that the Veteran is not reliable on this matter.  

Now that it has been established that the Veteran has a current diagnosis for left breast benign fibroadenomas, the Board must address whether the presumption of soundness applies in this case.  The Board finds that the Veteran had left breast masses prior to entering service.  Because the Veteran did not undergo an enlistment examination prior to entering active duty service, no such abnormality was noted; thus, the presumption of soundness would attach.  38 C.F.R. § 3.304(b).  Nevertheless, the Board finds that there is clear and unmistakable evidence sufficient to rebut the presumption of soundness.  In this regard, on the September 1991 Army Reserves enlistment examination report, the examiner found two left breast cyst masses and noted that the Veteran had a negative 1986 mammogram.  During her August 1993 in-service treatment, which occurred only three months after her entrance into active duty service, the treating physician found two smooth firm cysts.  The Veteran reported having had left breast lumps for the past six years and denied having any other related symptoms (fluctuation in size and pain).  The evidence does not show that the Veteran's left breast lumps first manifested during her active duty service.  Significantly, moreover, the December 2013 VA examiner opined that the Veteran's left fibroadenoma breast masses clearly and unmistakably existed prior to service.  Thus, both the medical evidence and the Veteran's lay testimony clearly demonstrate that the Veteran's left breast masses clearly and unmistakably preexisted her active duty service.  

Therefore, the question remaining for discussion is whether the evidence clearly and unmistakably shows that there was no increase in disability during service, or that any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096.

In that regard, the Board turns to the competent medical evidence of record.  The December 2013 VA examiner noted that fibroadenoma breast masses are usually benign and found in young women.  The examiner further noted that those type of breast masses are not aggravated by military service or other active movement or exercise as that activity does not increase growth or turn a mass into malignancy.  Supported by the findings of the Veteran's STRs, which the examiner noted showed that the masses were benign, as indicated by her August 1993 surgical report, and that the Veteran had no further breast problems, the examiner opined that the Veteran's preexisting fibroadenoma breast masses were not aggravated beyond their natural progression during active duty service.  This determination is afforded high probative value as it is supported by adequate rationale, as discussed by the examiner, and is based, in part, on specific reference to documentation located in the claims folder.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).
 
For all the reasons stated above, the Board finds clear and unmistakable evidence that the Veteran's preexisting left breast benign fibroadenomas were not aggravated by her active duty service, and the presumption of soundness has been rebutted.  Therefore, service connection must be denied.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).



Higher Evaluation

The Veteran contends that her service-connected lumbosacral strain is worse than her currently assigned evaluation reflects.  Specifically, she asserts that her increased back pain impacts her ability to effectively perform her duties as a mail carrier.  Even though her job makes her back feel worse, the Veteran reported that she was unable to quit for financial reasons.  Prolonged sitting and standing also contributed to her back pain.  She described waking up and going to sleep in pain.  Furthermore, she asserts that her current and constant treatment regimen in order to manage her daily symptoms, including physical therapy, back brace, heating pads, and over-the-counter and prescription pain medication, is indicative of her worsening back condition.  See November 2011, February 2012, and April 2013 statements.  

In a statement from her 13-year-old son, the Veteran's son described how the Veteran had complained more and more about her back and that he and his little brother had to constantly rub her back.  When she returned home from work, the Veteran's son said she was usually in too much pain to do anything with him and his brother.  See November 2011 statement.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for an increased rating was received in September 2011, the period for consideration will include evidence one year prior to the receipt of claim.

During the relevant appeal period, the Veteran's service-connected lumbosacral strain has been currently evaluated as 20 percent disabling, effective September 13, 2011, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Diagnostic Code 5237 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome) a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

VA treatment records from 2010 to 2011 document the Veteran's complaints of chronic low back pain.  

At a December 2010 VA clinic visit, the Veteran reported having a recent acceleration of her low back pain.  When her symptoms were at their worst, she described having radiating pain down the lateral aspects of both legs, otherwise the pain was located on her thoracic spine and across her lower back.  An objective evaluation noted that the Veteran had a good range of motion and a negative straight leg raise test.  

A May 2011 VA Physical Therapy E & M Note documents that the Veteran was in constant pain from her mid-back to buttocks and near tearful.  The Veteran reported that if the pain was severe, she slept on the floor for relief or had her son walk on her back.  The results of a MRI revealed marked facet hypertrophy right greater than left, but the nerve root was not impinged at this time.  

June 2011 VA treatment records reflect that the Veteran found relief with physical therapy, but her back pain returned when she worked.  She reported that her back symptoms had improved for the two weeks she was away from work, but she experienced severe back pain on her first day back at work.  As a mail carrier, the Veteran said she had to use a 60-pound bag.  
A June 2011 shipment form reflects that the Veteran had received a TENS unit for back pain relief.  

In August 2011, the Veteran underwent a functional capacity evaluation, which determined her level of ability to function in an occupational environment based on categories defined by the U.S. Department of Labor (ranging in order from sedentary, light, medium, heavy, to very heavy).  At the evaluation, the Veteran reported having mid to low back pain on both sides, which often radiated into her hips bilaterally.  Symptoms became aggravated with prolonged walking, heavy lifting, and bending.  Stretching, activity modification and using her TENS unit provided relief.  Activities of daily living (e.g., dressing, grooming, bathing, hygiene, cooking, and laundry) were performed independently.  She reported that she was able to sit for 15 minutes, stand or walk for 30 minutes, drive for 20 minutes, and lift 20 pounds.  For the past 10 years, the Veteran had worked full-time as a mail carrier for the USPS.  

Upon objective evaluation, the August 2011 evaluator found that the Veteran had a close to normal gait, but began to demonstrate decreased stance time, stride length, and a slight waddling gait as the pace of ambulation increased.  The Veteran complained of low back pain with increasing walking distance.  Mild muscle spasms right greater than left were noted in the lumbar paraspinals or lower thoracic paraspinals.  Neurological sensation was normal in her bilateral lower extremities.  Except for hamstring tightness, the Veteran had a negative straight leg raise test.  Range of motion testing of the Veteran's lumbar spine revealed flexion at 50 degrees, extension at 14 degrees, right lateral flexion at 20 degrees and left lateral flexion at 24 degrees.  Overall, the evaluator found decreased lumbar range of motion, weakness in bilateral hips, and elevated low back and right hip pain with strenuous activity.  Based on the results of the evaluation, the Veteran demonstrated the ability to function in the medium physical demand category.  That involved the ability to occasionally lift up to 50 pounds floor to waist, 30 pounds waist to shoulder, carry up to 30 pounds, push 50 pounds, and pull 60 pounds of force.  

In a November 2011 statement, the Veteran's VA treating physician explained that the Veteran's x-rays showed some arthritis at the base of the spine, but none in the middle of the spine where she complained of some pain.  

The Veteran underwent a VA spine examination in December 2011.  The Veteran reported having constant low back pain without radiation that increased with lifting more than 20 pounds, walking, and getting out of vehicles.  When she had flare-ups, she stayed home from work, rested her back, used a heating pad and did intermittent stretches for five hours, which provided some relief.  The Veteran reportedly wore a back brace for support while at work.  Upon objective evaluation, the VA examiner found that the Veteran had no localized tenderness, guarding or muscle spasm.  Muscle strength, sensory and reflex examination results were normal.  No muscle atrophy was found.  Straight leg raise test results were negative.  No radiculopathy was found.  There was no intervertebral disc syndrome (IVDS) or other neurologic abnormalities.  Range of motion testing of the Veteran's thoracolumbar spine revealed flexion at 80 degrees with pain, extension at 30 degrees with pain, right and left lateral flexion at 30 degrees with pain, and right and left lateral rotation at 30 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  The VA examiner found functional loss exhibited by less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and/or weight-bearing.  Based on objective findings, including diagnostic testing documenting arthritis, the VA examiner continued the Veteran's diagnosis for lumbosacral strain.  

In October 2012, the Veteran was afforded a VA spine examination.  The Veteran reported having flare-ups 15 days per month, which required her to rest and use ice and heat for relief.  She continued to use a back brace daily at work.  Upon objective evaluation, the VA examiner found that the Veteran had localized tenderness, but no guarding or muscle spasm.  Muscle strength, sensory and reflex examination results were normal.  No muscle atrophy was noted.  Straight leg raise test results were negative.  No radiculopathy was found.  There was no IVDS or other neurologic abnormalities.  Range of motion testing of the Veteran's thoracolumbar spine revealed flexion at 55 degrees with pain, extension at 20 degrees with pain, right and left lateral flexion at 20 degrees with pain, and right and left lateral rotation at 20 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  The VA examiner found functional loss exhibited by less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  Noting that the Veteran's thoracolumbar spine impacted her ability to work, the VA examiner stated that as a full-time mail carrier, the Veteran's back condition was aggravated by the requirements of her job (i.e., long standing and walking), and she had reportedly missed 20 days in the past 12 months, but denied having any job modifications.  

Available employment records show that the Veteran sought and was approved for leave under the Family and Medical Leave Act (FMLA) due to her chronic back pain.  Her VA treating physician, who completed her FMLA leave request, noted that the Veteran's condition would cause episodic flare-ups periodically preventing the employee from performing her job functions.  It was medically necessary for the employee to be absent from work during the flare-ups.  Flare-ups occurred once a month lasting two days per episode.  The available records do not indicate the length of the Veteran's approved leave.  See March 2013 US Department of Labor FMLA Leave Request and April 2013 US Department of Labor FMLA Leave Approval.  

In September 2013, the Veteran's VA treating physician wrote a letter indicating that the Veteran was medically required over the next six months to have certain work restrictions related to her back pain.  Those restrictions included limiting her work schedule to eight-hour shifts and not lifting more than 25 pounds.  

At a December 2013 VA spine examination, the Veteran continued to report having flare-ups that she characterized as occurring "at any time," causing "unbearable pain," and requiring her to inform her work.  She also constantly used a back brace for support while she was awake and had to sit down and rest every 15 to 20 minutes at work, which provided little relief.  She indicated that for "months" she felt a little muscle weakness down her posterior thighs.  Upon objective evaluation, the VA examiner found that the Veteran had tenderness to palpation, but no muscle spasm or guarding.  Muscle strength, sensory and reflex examination results were normal.  No muscle atrophy was noted.  There was no ankylosis.  Straight leg raise test results were negative.  No radiculopathy was found.  There was no IVDS or other neurologic abnormalities.  Range of motion testing of the Veteran's thoracolumbar spine revealed flexion at 45 degrees with pain, extension at 15 degrees, right and left lateral flexion at 15 degrees with pain and right and left lateral rotation at 15 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  The VA examiner found functional loss exhibited by less movement than normal and pain on movement.  The VA examiner found that her June 2013 lumbosacral x-rays to be essentially normal with no disc disease or decreased space between the vertebrae.  

Based on a review of the Veteran's medical records and the current examination's objective findings, the December 2013 VA examiner determined that pain, which was found to be the Veteran's main complaint, could limit the Veteran's functional ability during flare-ups or when the lumbar spine was used repeatedly over time.  The VA examiner surmised that there could be an additional five degrees in limitation of range of motion due to pain during flare-ups.  No weakness, fatigability, or incoordination was observed during the examination, and the VA examiner opined that they would also not be present during flare-ups.  The Veteran experienced 13 incapacitating episodes in the last 12 months during which she spent two to three days in bed.  It caused problems at work, because she had to use all of her sick leave and required additional time off due to her back condition.  She had limitations on her ability to perform certain household duties which required her to lift or stand on her feet for extended periods of time.  

In a March 2014 VA letter, the Veteran's VA treating physician continued to impose certain work restrictions (not working beyond 8-hour shift and not lifting more than 25 pounds) due to the Veteran's back pain for a period of six months.  

In April 2015, the Veteran submitted a copy of her employee earnings statement.  That statement indicates that the Veteran had used approximately 144 hours of sick leave year-to-date and had used additional leave without pay.  
The Veteran was afforded another VA spine examination in March 2016.  The Veteran reported having flare-ups that she characterized as instances of unbearable pain, sometimes without a precipitating event, which radiated down her legs with a tingling sensation and weakness lasting for two to three days.  During her flare-ups, she had to remain in bed and needed to request a doctor's note for work.  She denied any visits to the emergency room during flare-ups, but increased her dose of Motrin.  She also reported having functional loss where she had difficulty lifting big sacks of mail at work, was unable to drive more than 45 minutes, could not engage in activities with her children, and experienced pain that affected her sleep to the point where she was tired during the day and could not concentrate at work.  In the past three months, the Veteran said that she had missed nine days of work, and the work accommodations recommended by her physician were not permitted.  She did continue to constantly use her back brace at work for support and comfort.  

Upon objective evaluation, the March 2016 VA examiner found that the Veteran had localized tenderness at the paralumbar muscles, but no guarding or muscle spasm.  Muscle strength, sensory and reflex examination results were normal.  No muscle atrophy was noted.  There was no ankylosis.  Straight leg raise test results were negative.  No ankylosis was found.  Noting that the Veteran had subjective symptoms of radiculopathy, the VA examiner also found that there were no objective findings on examination.  The VA examiner found IVDS, but no episodes of acute signs and symptoms requiring physician-prescribed bed rest in the past 12 months were reported.  There were no other neurologic abnormalities.  Range of motion testing of the Veteran's thoracolumbar spine revealed flexion at 70 degrees with pain, extension at 20 degrees with pain, right and left lateral flexion at 20 degrees, and right and left lateral rotation at 20 degrees.  Pain noted on examination did not result in or cause functional loss.  There was no evidence of pain on weight bearing.  There was no additional loss of function or range of motion upon repetitive use testing.  The VA examiner identified disturbance of locomotion and interference with sitting and standing as additional contributing factors of disability.  

Because the Veteran was not observed after repeated use over time or during flare-ups, the March 2016 VA examiner explained that he was unable to say without mere speculation if pain, weakness, fatigability or incoordination significantly limit functional ability.  Finding that the Veteran's lumbar spine condition impacted her ability to work, the VA examiner noted that the Veteran reported that her back pain interfered considerably with her job and that her pain was constant, but became exacerbated after walking for more than 15 to 20 minutes, lifting more than 20 pounds, and sitting or standing for more than 15 minutes.  

Based on a careful review of the all of the subjective and clinical evidence, throughout the relevant appeal period, the Board finds that resolving all reasonable doubt in favor of the Veteran, the Veteran's lumbosacral strain warrants a higher 40 percent evaluation.  During the appeal period, the clinical evidence (December 2013 VA examination) showed that the Veteran lumbar spine had flexion, at its worst, at 45 degrees and that the Veteran could have an additional five degrees of loss of motion during flare-ups.  Although the Veteran also had objective findings of flexion at 80 degrees (December 2011 VA examination) and 70 degrees (March 2016 VA examination), the Board notes that there were findings that also showed that the Veteran's flexion also reached equally closer to its worst degree of flexion motion (flexion at 50 degrees at August 2011 functional capacity evaluation; flexion at 55 degrees at October 2012 VA examination).  

Admittedly, there was disagreement among the clinicians on the extent to which the Veteran's lumbosacral strain caused functional loss and none of the clinicians found additional limitation of in range of motion upon repetitive use testing.  Nevertheless, there appears to be universal acknowledgment that the Veteran's reported flare-ups caused a significant impact on the Veteran's ability to perform at work.  Most notably, the Veteran has consistently reported that she had constant daily pain, but during flare-ups, she experienced unbearable pain that prevented her from working.  She reported experiencing incapacitating episodes where she spent two to three days in bed.  These reports appear consistent with the evidence showing the VA physician imposed work restrictions on the Veteran due to her back pain, the Veteran's employee earnings statement which indicated significant use of sick leave and additional leave without pay, and the Veteran's approval to take leave under FMLA for her back condition.  Finally, the Board notes that the Veteran also described having symptoms associated with her flare-ups including radiating pain down her legs with tingling and weakness.  Despite not finding any objective evidence of radiculopathy, the Board finds that the Veteran's statements regarding these symptoms to be both competent and credible based on the overall evidence.  In so finding, the Board has incorporated these subjective symptoms into its determination that a higher evaluation is warranted.  Therefore, the Board concludes that the Veteran's competent and credible statements regarding the severity, frequency, and duration of her flare-ups and the associated level of functional impairment most nearly approximates a 40 percent evaluation based on functional loss due to severe flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Deluca v. Brown, 8 Vet. App 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

However, as the Veteran's service-connected lumbosacral strain does not manifest symptoms of ankylosis, the Board finds that a higher 50 percent evaluation is not warranted.  Therefore, throughout the appeal period, the Veteran's lumbosacral strain is no more than 40 percent disabling. 

In addition, recognizing that the Veteran was diagnosed with IVDS at her March 2016 VA examination, the Board finds that a higher 60 percent evaluation under Diagnostic Code 5243 is not warranted.  First, the evidence used to establish the higher 40 percent evaluation for the Veteran's lumbosacral strain includes her reports of experiencing incapacitating episodes.  Next, the rating criteria under Diagnostic Code 5243 require that the incapacitating episode be prescribed by a physician and treatment by a physician.  None of the evidence shows that the Veteran's incapacitating episodes were prescribed by her physician.  Therefore, the Veteran does not qualify for a higher evaluation under Diagnostic Code 5243.  

The Board has also considered whether the Veteran is entitled to a separate evaluation for neurological symptoms associated with her service-connected lumbosacral strain.  Taking into account the Veteran's competent and credible statements that she experienced radiating symptoms into her bilateral lower extremities during flare-ups, the Board has already noted that the overall clinical findings do not support her assertions.  Nevertheless, the Board, in contemplating whether to assign a higher 40 percent evaluation for her lumbosacral strain, determined that the Veteran's subjective symptoms of radiating pain (noting that she has not been found by medical professionals to have separately diagnosed radiculopathy) could be used to bolster the basis for finding that her lumbosacral strain was consistent with a higher 40 percent evaluation.  As such, a separate evaluation for radiculopathy is not warranted in this case.  

Accordingly, the Board finds that the criteria for a 40 percent rating, but not higher, for lumbosacral stain are met.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 40 percent.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to service connection for a left breast disability is denied.

Entitlement to a 40 percent evaluation for lumbosacral strain is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


